April4, 2013 FILED VIA SEDAR To:British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Office Securities Commission of Newfoundland and Labrador Dear Sirs/Mesdames: Re: SilverCrest Mines Inc. (the "Company") SEDAR Project No. 02027287 SEDAR Project No. 02027289 The enclosed amended annual MD&A of the Company for the year ended December31, 2012 is being re-filed because the original annual MD&A of the Company filed on March 14, 2013 did not include management’s report on the Company’s disclosure controls and procedures and internal control over financial reporting. No other changes were made to the annual MD&A as originally filed on March14, 2013. Yours truly, “Barney Magnusson” Barney Magnusson Chief Financial Officer of SilverCrest Mines Inc. Enc. 570 Granville Street – Suite 501; Vancouver, BC Canada V6C 3P1 Tel: 604-694-1730 Fax: 604-694-1761 www.silvercrestmines.com SILVERCREST MINES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the three and twelve months ended December 31, 2012
